       Case 2:18-cv-02081-TLN-KJN Document 68 Filed 02/12/19 Page 1 of 4


     AARON J. FISCHER (SBN 247391)                            JESSICA VALENZUELA SANTAMARIA
 1                                                            (220934)
       Aaron.Fischer@disabilityrightsca.org
     ANNE HADREAS (SBN 2S3377)                                  jvs@cooley.com
 2                                                            MARK A. ZAMBARDA (314808)
       Anne.Hadreas@disabilityrightsca.org                      mzambarda@cooley.com
 3   DISABILITY RIGHTS CALIFORNIA                             ADDISON M. LITTON (30S374)
     1330 Broadway, Suite SOO                                   alitton@cooley.com
 4   Oakland, CA 94612                                        COOLEYLLP
     Telephone: (SI0) 267-1200                                317S Hanover Street
 S                                                            Palo Alto, CA 94304-1130
     Fax: (SI0) 267-1201                                      Telephone: (6S0) 843-S000
 6                                                            Fax: (6S0) 849-7400
     TIFANEI RESSL-MOYER (SBN 319721)
 7     Tifanei.Ressl-Moyer@disabilityrightsca.org             KATHLYN A. QUERUBIN (SBN 27S08S)
     DISABILITY RIGHTS CALIFORNIA                               kquerubin@cooley.com
 8                                                            COOLEYLLP
     1831 K Street
                                                              101 California Street, Sth Floor
 9   Sacramento, CA 9S811                                     San Francisco, CA 941 I I-S800
     Telephone: (916) S04-S800                                Telephone: (4IS) 693-2000
10   Fax: (916) S04-S801                                      Fax: (4IS) 693-2222
II
     DON SPECTER (SBN 8392S)
12     DSpecter@prisonlaw.com
     MARGOT MENDELSON (SBN 268S83)
13     MMendelson@prisonlaw.com
14   PRISON LAW OFFICE
     1917 Fifth Street
IS   Berkeley, California 94710
     Telephone: (SI0) 280-2621
16   Fax: (SIO) 280-2704

17   Attorneys for Plaintiffs
18
                                UNITED STATES DISTRICT COURT
19                         FOR THE EASTERN DISTRICT OF CALIFORNIA

20
     LORENZO MAYS, RICKY RICHARDSON,                ) Case No.: 2:18-cv-02081-KJN
21
     JENNIFER BOTHUN, ARMANI LEE,                   )
22   LEERTESE BEIRGE, and CODY                      ~ CLASS ACTION
     GARLAND, on behalf of themselves and all       ) DECLARATION OF
23   others similarly situated,                     ) FRANK MOPPINS
                                                    )
24               Plaintiffs,                        )
     v.                                             )
2S                                                  )
     COUNTY OF SACRAMENTO,
                                                    )
26   Defendant.
                                                         Complaint Filed: July 31,2018
27

28

                                                        -0-

                                    DECLARATION OF FRANK MOPPINS
       Case 2:18-cv-02081-TLN-KJN Document 68 Filed 02/12/19 Page 2 of 4



     I, Frank Moppins, declare as follows:
 1

 2          I.     I have personal knowledge of the following facts and would competently
 3   testify to them if called upon by a court to do so.
 4          2.     I have been incarcerated in Sacramento County's Main Jail since
 5   approximately February 2016 as a pretrial detainee. I am currently awaiting my
 6   sentencing hearing.
 7          3.     I am diagnosed with paranoia, anxiety, and depression. I experience
 8   auditory hallucinations and delusions. I also have a learning disability.
 9          4.     Jail staff have classified me as a Total-Separation (T-Sep) inmate. As a T-
10   Sep inmate, Jail staff do not permit me to leave my cell for at least 23.5 hours each day. I
11   do not have normal human contact with anyone.
12
            5.     Being caged this long during the day makes me feel panicked. The
13
     isolation, paired with my anxiety and paranoia, really makes me feel like everyone and
14
     everything is out to get me. There are voices in my head telling me to react to everything
15
     and protect myself. This has gotten me in trouble and I have been on discipline for
16
     incidents such as fighting.
17
            6.     Recently, Jail staff placed me in disciplinary segregation for twenty days in
18
     the 8W400 pod. The hearing I received for the discipline was quick; I did not have an
19
     opportunity to explain myself. Mental health staff did not meet with me before I was
20
     placed in disciplinary segregation. I was confined in this cell twenty-four hours a day,
                                                      ~;        ;t::.~
21
     save ten minutes to shower
22
            7.     Disciplinary segregation created so much stress in my mind that I could not
23
     concentrate and had a difficult time breathing. I noticed that the stress began to affect my
24
     memory and my ability to communicate. For example, when was able to call my mom, I
25
     could not remember what to say to her. All I could think about is how out of control my
26
     mind has become. I often feel frustrated, a feeling that is quickly followed by depression.
27
     I feel like no one cares that I am crumbling in the Jail. I am in a dark place.
28

                                                    -I -

                                     DECLARATION OF FRANK MOPPINS
       Case 2:18-cv-02081-TLN-KJN Document 68 Filed 02/12/19 Page 3 of 4



 1          8.     The solitary confinement cells in disciplinary segregation reek of urine and
 2   feces. I believe that other people with serious mental illness are placed in these cells and
 3   lose their minds, smearing feces and urinating on the walls and furniture. I believe this
 4   because I have observed people suffering in cells around me.
 5          9.     For example, Jail staff placed a person with mental illnesses in disciplinary
 6   segregation near my cell. He complained loudly that he had a serious mental illness and
 7   needed his medication. I heard him repeatedly request that mental health staff visit him.
 8   For a week, no one answered his calls. I was worried about him. I could hear that he was
 9   frantic and shuddering. He seemed to be responding to hallucinations.
10
            10.    When I ask to see mental health staff, it takes as long as fourteen days
11
     before J am seen by mental health staff. J write kites when I am experiencing severe
12
     symptoms, but no one responds for weeks. This waiting period makes me feel hopeless. I
13
     do not know what to do to get help. I do not feel safe. My adrenaline is constantly
14
     pumping and I am on high alert all the time. I feel like I am constantly in survival mode. I
15
     feel exhausted.
16
            II.    When mental health staff do visit me, the assessments are not private. The
17
     conversations are through my closed cell door. The staff speak loudly so that I can hear
18
     them, but other prisoners in the unit hear what I am saying and what the mental health
19
     staff are saying. I know this because I have had other prisoners repeat back to me what I
20
     have said to the mental health sta ff, laughing and taunting me. This is scary and
21
     degrading. Now, I try to write down all of my concerns in my medical kites, because I do
22
     not feel comfortable sharing my symptoms or concerns aloud when mental health staff
23
     come to my cell door.
24
            12.    Jail staff have changed my medications without my input or speaking with
25
     me at all. When mental health staff change my medication without engaging with me, it
26
     makes my paranoia worse and it makes me not want to take my medication.
27
28

                                                   -2-

                                    DECLARATION OF FRANK MOPPINS
       Case 2:18-cv-02081-TLN-KJN Document 68 Filed 02/12/19 Page 4 of 4



            13.     I have told Jail staff on more than one occasion that I feel suicidal. Each
 2   time, the deputies strip me of my clothes and make me put on a "turtle suit." One time,
 3   deputies placed me naked in a small safety cell that smelled like urine, was filthy, and
 4   was freezing. There was no toilet, just a grate in the floor. There was no blanket or
 5   mattress. Jail staff did not permit me to wear shoes. I could only sit or lie on the dirty,
 6   cold floor of the cell.
 7          14.     Another time, after I told staff that I was feeling suicidal, staff responded
 8   by putting me in a classroom outside the housing unit. The classroom is right in the
 9
     middle of all of the pods on the floor and everyone could see me naked, cold, and
10
     sleeping on the floor. It made me feel like a joke; like a clown. It made me never want to
II
     tell staff that I am feeling suicidal again. I have started to feel that it is better to deal with
12
     my suicidal thoughts alone in my cell than be subjected to the humiliation of being placed
13
     in the classroom or safety cell.
14
            15.     I declare under penalty of perjury that the forgoing is true and correct.
15
     Executed this 21 day of December, 2018 at Sacramento, California.
16

17

18

19

20
21

22
23

24

25

26
27

28

                                                      -3-

                                        DECLARATION OF FRANK MOPPINS
